Citation Nr: 0524181	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
service connected discectomy and laminectomy, with 
herniated nucleus pulposus, lumbar spine, currently 
evaluated at 20 percent disabling.

2.	Entitlement to an increased evaluation for right 
shoulder impingement syndrome with clavicular sparring, 
currently evaluated as 20 percent disabling.

3.	Entitlement to an increased initial evaluation for right 
hand paresthesia, currently evaluated as 10 percent 
disabling.

4.	Entitlement to service connection for rheumatoid 
arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984, from October 1987 to October 1989, and from March 1990 
to March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran, during his hearing 
testimony before the Board, in August 2004, indicated that he 
was to be seen shortly for further evaluation of his back 
disability.  In addition, the Board notes that the veteran 
has reported treatment for these disabilities primarily at 
the VA hospital in Norfolk, and at the Portsmouth Naval 
Hospital.  A review of the evidence of record appears to 
indicate that only a few records from these facilities have 
been associated with the veteran's claims file.  As the 
information contained in these records is material to the 
outcome of the veteran's case, and as records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, the Board 
finds that these issues must be remanded in order for these 
relevant records to be associated with the veteran's claims 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, during the veteran's hearing testimony, he 
indicated that his disabilities had undergone an increase in 
severity since his last VA examination of October 2001.  As 
such, the Board is of the opinion that this case must also be 
remanded in order that the veteran might receive a current VA 
examination that assesses his present level of disability as 
well as an examination that discusses the etiology of his 
arthritis.

The Board regrets the delay in adjudication of the veteran's 
claim that a remand will entail.  However, it is necessary to 
ensure that the veteran gets all consideration due him under 
the law.

Accordingly, these issues are remanded for the following 
development:

1.	The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers 
who have treated him for his back, 
right shoulder, and right hand 
disabilities, and any bone disorder, 
to include arthritis.  After obtaining 
any necessary releases, the RO should 
obtain all relevant records not 
already associated with the veteran's 
claims file, to specifically include 
records from the Norfolk VA hospital, 
and the Portsmouth Naval Hospital.

2.	The veteran should then be provided 
with VA examinations to determine the 
current severity of his back, right 
shoulder, and right hand disabilities, 
and the etiology of any bone disorder 
diagnosed.  All indicated tests and 
studies should be undertaken, to 
specifically include range of motion 
testing.  The claims file should be 
reviewed by the examiner, and the 
examiner should indicate in his report 
that the file has been reviewed.  The 
examiner is requested to obtain a 
detailed clinical history.  The 
examiner is requested, for any bone 
disorder diagnosed, to indicate 
whether it is at least as likely as 
not related to service or related to 
any of the veteran's service connected 
disabilities.

3.	Thereafter, the RO should re-
adjudicate the claims on appeal.  If 
any benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, 
and provided an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


